DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 15, 2020, is the U.S. national stage of an international PCT application, filed on January 22, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 4, 2020, January 7, 2021, and August 12, 2021 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on July 15, 2020. The abstract and specification were amended. Claims 4, 10, 11, 14, 15 and 18-20 were amended. Claims 21-24 were canceled. Claim 25 was added. Claims 1-20 and 25 are pending for consideration in the present U.S. non-provisional application.
Double Patenting
Claims 1-20 and 25 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-14 and 29-34 of U.S. Patent Application No. 16/967272 in view of Li et al. (US 2015/0312850 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art. The present claims contain additional limitations directed to the MDT configuration Li, para. [0189], “Optionally, the WLAN AP request information in step S101 may be used to request the UE to report information about a specific WLAN AP; in step S102, when collecting WLAN AP information according to the WLAN AP request information, the UE may record information about the specific WLAN AP among searched WLAN APs. The specific WLAN AP includes a WLAN AP with a specific deployer or a WLAN AP with a specific service set identifier SSID.”) Still further, additional limitations of the present claims are disclosed and suggested throughout Li et al. at paragraphs [0183], [0191], [0193], and [0202]. Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0312850 A1) in view of Chang et al. (US 2016/0100378 A1).
Li, FIG. 1), comprising: 
determining an identifier of a target network environment to be measured, the target network environment corresponding to a target terminal device (Chang, para. [0102], “The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added.); 
sending MDT configuration information to the target terminal device (Li, para. [0183], “A mobile communications network may send MDT measurement configuration information to a user equipment UE, in order to indicate parameters required by the UE to perform MDT measurement, such as a measurement object, a reporting configuration, a measurement identifier, a quantity configuration, and a measurement gap. After receiving the MDT measurement configuration information, the UE may perform MDT measurement according to the MDT measurement configuration information and reports an MDT measurement result. The MDT measurement result relates to the MDT measurement configuration information and may specifically be received signal code power (received signal code power, RSCP), a received signal strength indicator (received signal strength indicator, RSSI), a chip energy-to-noise power ratio E.sub.c/N.sub.0, reference signal received power (reference signal received power, RSRP), reference signal received quality (reference signal received quality, RSRQ), or the like.”), the MDT configuration information comprising the identifier of the target network environment (Chang, The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added. Id.); and 
receiving measurement information of the target network environment from the target terminal device, the measurement information of the target network environment being associated with mobile network signal information of the target terminal device (Li, para. [0191], “Optionally, the UE may further record status information of the UE when collecting the WLAN AP information, so as to obtain a WLAN AP information record. The WLAN AP information record includes the WLAN AP information collected by the UE and the status information of the UE recorded by the UE when collecting the WLAN AP information; and the sending, by the UE, the WLAN AP information to the base station includes: sending, by the UE, the WLAN AP information record to the base station.” emphasis added.)
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising the identifier of the target network environment (Chang, para. [0102], “The Logged Measurement Configuration message may include information (hereinafter referred to as "AP measurement request") for requesting a measurement of AP 300 in addition to the aforementioned MDT configuration parameters. The Logged Measurement Configuration message may include identifiers (hereinafter referred to as "AP identifier") of APs 300 provided in the coverage area of the eNB 200, as measurement target AP 300. The AP identifier is a SSID (Service Set Identifier) or a BSSID (Basic Service Set Identifier). The UE 100 stores the MDT configuration parameters included in the Logged Measurement Configuration message. Furthermore, with the Logged Measurement Configuration message, the eNB 200 may transmit information for requesting to include detailed location information obtained from the GNSS receiver 130, to the UE 100.” emphasis added. Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], “Then, the object of the present invention is to enable the cellular base station to know the geographic location of the WLAN access point even when the cellular base station can't acquire the access point location information from the ANDSF server.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
2. The method of claim 1, wherein the target network environment comprises a target Bluetooth (BT) network environment (MPEP 2143, BT is considered as a simple substitution of one known network environment for another to obtain predictable results.) and/or a target wireless fidelity (Wi-Fi) network environment (Chang, para. [0102], Id.)
3. The method of claim 2, wherein when the target network environment comprises the target Wi-Fi network environment, the identifier of the target network environment comprises a service set identifier (SSID) of the target Wi-Fi network environment (Chang, para. [0102], Id.); or when the target network environment comprises the target BT network environment, the 
4. The method of claim 1, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], “Optionally, the receiving, by a UE, WLAN AP request information sent from a base station in step S101 may include: receiving, by the UE, a logged measurement configuration (Logged Measurement Configuration) message sent from a base station, where the logged measurement configuration message includes the WLAN AP request information; or, receiving, by the UE, a radio resource control (radio resource control, RRC) connection reconfiguration (RRC Connection Reconfiguration) message sent from a base station, where the RRC connection reconfiguration message includes the WLAN AP request information.”)
5. A method for minimization of drive tests (MDT) measurement (Li, FIG. 1, Id.), comprising: 
receiving MDT configuration information from a base station (Li, para. [0183], Id.), the MDT configuration information comprising an identifier of a target network environment (Chang, para. [0102], Id.); 
making measurement for information of the target network environment according to the identifier of the target network environment to obtain measurement information of the target network environment (Chang, para. [0102], Id.); and 
sending the measurement information of the target network environment to the base station (Li, para. [0191], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed Chang, para. [0102], Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
6. The method of claim 5, wherein the target network environment comprises a target bluetooth (BT) network environment (MPEP 2143, Id.) and/or a target wireless fidelity (Wi-Fi) network environment (Chang, para. [0102], Id. cf. Claim 2).
7. The method of claim 6, wherein when the target network environment comprises the target Wi-Fi network environment, the identifier of the target network environment comprises a service set identifier (SSID) of the target Wi-Fi network environment (Chang, para. [0102], Id.); or 
when the target network environment comprises the target BT network environment, the identifier of the target network environment comprises a name of the target BT network environment (MPEP 2143, Id. cf. Claim 3).
8. The method of claim 5, wherein there are a plurality of identifiers of the target network environments (Chang, para. [0102], Id.); and making measurement for the information of the target network environment according to the identifier of the target network environment to obtain the measurement information of the target network environment comprises: 
Li, para. [0202], “If the UE collects multiple WLAN AP information records, the UE may send all the multiple WLAN AP information records to the base station, or may send only part of the WLAN AP information records to the base station, for example, sends only one or some WLAN AP information records that includes maximum received signal power; and the UE may send the multiple WLAN AP information records at a time or may send the multiple WLAN AP information records at multiple times.”)
9. The method of claim 5, wherein there is one or more identifiers of the target network environments, and the target network environments corresponds to a plurality of network devices (Chang, para. [0102], Id.); and making measurement for the information of the target network environments according to the identifiers of the target network environments to obtain the measurement information of the target network environments comprises: 
measuring one or more signal strengths of the target network environments according to the one or more identifiers of the target network environments (Li, para. [0202], Id.), and 
determining an identifier of a network device with a maximum signal strength as the measurement information of the target network environment (Li, para. [0202], Id.)
10. The method of claim 5, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], Id. cf. Claim 4).
11. A device for minimization of drive tests (MDT) measurement (Li, FIG. 10), comprising: 
Li, FIG. 10, Id.); and memory configured to store at least one instruction, at least one segment of program, a code set or an instruction set, wherein the at least one instruction, the at least one segment of program, the code set or the instruction set is loadable and executable by the processor (Li, FIG. 10, Id.); wherein the processor is configured to: 
determine an identifier of a target network environment to be measured, the target network environment corresponding to a target terminal device (Chang, para. [0102], Id.); 
send MDT configuration information to the target terminal device (Li, para. [0183], Id.), the MDT configuration information comprising the identifier of the target network environment (Chang, para. [0102], Id.); and 
receive measurement information of the target network environment from the target terminal device, the measurement information of the target network environment being associated with mobile network signal information of the target terminal device (Li, para. [0191], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising the identifier of the target network environment (Chang, para. [0102], Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
Id.) and/or a target wireless fidelity (Wi-Fi) network environment (Chang, para. [0102], Id. cf. Claim 2).
13. The device of claim 12, wherein, when the target network environment comprises the target Wi-Fi network environment, the identifier of the target network environment comprises a service set identifier (SSID) of the target Wi-Fi network environment (Chang, para. [0102], Id.); and when the target network environment comprises the target BT network environment, the identifier of the target network environment comprises a name of the target BT network environment (MPEP 2143, Id. cf. Claim 3).
14. The device of claim 11, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], Id. cf. Claim 4).
15. A device for minimization of drive tests (MDT) measurement (Li, FIG. 8), comprising: 
a processor (Li, FIG. 8, Id.); and memory configured to store at least one instruction, at least one segment of program, a code set or an instruction set, wherein the at least one instruction, the at least one segment of program, the code set or the instruction set is loadable and executable by the processor (Li, FIG. 8, Id.); wherein the processor is configured to: 
receive MDT configuration information from a base station (Li, para. [0183], Id.), the MDT configuration information comprising an identifier of a target network environment (Chang, para. [0102], Id.); 
Chang, para. [0102], Id.); and 
send the measurement information of the target network environment to the base station (Li, para. [0191], Id. cf. Claim 1).
Li et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Chang et al. provides prior art disclosure and suggestions for the claimed invention, such as the MDT configuration information comprising an identifier of a target network environment (Chang, para. [0102], Id.) The prior art disclosure and suggestions of Chang et al. are for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means (Chang, para. [0010], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of enabling a cellular base station to know a geographic location of a WLAN access point even when it cannot be acquired by other means.
16. The device of claim 15, wherein the target network environment comprises a target Bluetooth (BT) network environment (MPEP 2143, Id.) and/or a target wireless fidelity (Wi-Fi) network environment (Chang, para. [0102], Id. cf. Claim 2).
17. The device of claim 16, wherein, when the target network environment comprises the target Wi-Fi network environment, the identifier of the target network environment comprises a service set identifier (SSID) of the target Wi-Fi network environment (Chang, para. [0102], Id.); and when the target network environment comprises the target BT network environment, the Id. cf. Claim 3).
18. The device of claim 15, wherein there are a plurality of identifiers of the target network environments (Chang, para. [0102], Id.); and the processor is further configured to: 
measure signal strengths of the target network environments according to the plurality of identifiers of the target network environments (Li, para. [0202], Id.); and 
determine an identifier of a target network environment which provides a maximum measured signal strength as the measurement information of the target network environments (Li, para. [0202], Id. cf. Claim 8).
19. The device of claim 15, wherein there is one or more identifiers of the target network environment (Chang, para. [0102], Id.), and the target network environment corresponds to a plurality of network devices; and the processor is further configured to: 
measure one or more signal strengths of the target network environments according to the one or more identifiers of the target network environments (Li, para. [0202], Id.); and 
determine an identifier of a network device with a maximum signal strength as the measurement information of the target network environment (Li, para. [0202], Id. cf. Claim 9).
20. The device of claim 15, wherein the MDT configuration information is carried in LoggedMeasurementConfiguration signaling; or, the MDT configuration information is carried in radio resource control (RRC) ConnectionReconfiguration signaling (Li, para. [0193], Id. cf. Claim 4).
25. A communication system implementing the method of claim 1, comprising a base station and the target terminal device (Li, FIG. 12), wherein the target terminal device is configured to: 
Chang, para. [0107], “In steps S106 and S107, the UE 100 transmits the retained measurement result (including AP information) to the OAM server 600 via the eNB 200 in response to a request from the eNB 200.”); 
measure the information of the target network environment only, without making measurement for information of network devices in all network environments (Li, para. [0190], “For example, only information about a WLAN AP deployed by a specific operator is collected, so as to be subsequently used for specifically optimizing coverage of the WLAN network of the operator. For example, if the operator defines a specific SSID, and binds the SSID and the public land mobile network (public land mobile network, PLMN), the operator may also collect only information about the WLAN AP with the specific service set identifier SSID.”), thereby reducing power consumption of the target terminal device (MPEP 2111.04, Said thereby clause is not given patentable weight as it simply expresses the intended result of a process step positively recited.)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites “wherein there is one or more identifiers of the target network environments” (ll. 1-2), however there is insufficient antecedent basis for “the target network environments” in the claim(s).
Claim 18 recites “wherein there are a plurality of identifiers of the target network environments” (ll. 1-2), however there is insufficient antecedent basis for “the target network environments” in the claim(s).
Claim 19 recites “measure one or more signal strengths of the target network environments according to the one or more identifiers of the target network environments” (ll. 5-6), however there is insufficient antecedent basis for “the target network environments” in the claim(s).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kim et al. (US 2015/0163745 A1) provides additional prior art disclosure considered as relevant to the subject matter of the claimed invention (Kim, paras. [0127]-[0134], “At step 915, the ENB provides the selected UE with MDT measurement configuration information. The MDT measurement configuration information may include as follows. […] wlanInfo: information regarding a WLAN to be measured at MDT measurement. Specifically, wlanInfo includes as follows. [ ] SSID (service set identification) or ESSID (extended service set identification)…”)
Pao, para. [0026], “Please refer to FIG. 4, which is a schematic diagram of a RAN assistance information transmission. The eNB provides the RAN assistance information to the UE, and therefore the UE can select or re-select a WLANAP from a WLAN ID list provided in the RAN assistance information given by the eNB. Note that, the RAN assistance information may be provided based on at least one of the following: UE characteristics (e.g., UE subscription information, UE location, UE assistance information, etc.) and WLAN information. Thus, the eNB can generate a WLAN ID list that is suitable for the UE. For example, the eNB selects WLAN APs in the vicinity of a specific UE. Or, the eNB selects WLAN APs regarding to UE's characteristics (e.g. subscriber class of the UE). In FIG. 4, the UE provides a UE assistance information to the network to assist the eNB in generating a WLAN ID list that are suitable for the UE (e.g. the eNB generates a WLAN ID list of the WLAN APs that are close to the UE.) by periodical signaling, e.g. a new message, Measurement Report, or by event triggered signaling, e.g. a new message, event-triggered reports that are configured by the eNB for the UE to send logged information when a UE changing from RRC IDLE to RRC CONNECTED state, or a MDT measurement report.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476